UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7258



LARRY HENDERSON; CLARENCE FORD; FRED MOZINGO;
ABRAHAM WILKES; CHARLES CARPENTER; ROBERT LIN;
NEAL PRICE; HORACIO SAILS; JOSEPH HILL;
GREGORY WAMSLEY; JEREMIAH BAYLOR; GORDON PACK;
RAYMOND   ALDERSON;   DONALD   SCAGGS;   JASON
HILLMAN; KENDALL CUNNINGHAM,
                                          Plaintiffs - Appellants,

          versus


JOSEPH HENNEBERRY, Director Patuxent Institu-
tion; BISHOP ROBINSON, Secretary, Maryland
Division of Correction and Public Safety;
PARRIS N. GLENDENING, Governor, State of Mary-
land; BOARD OF REVIEW, Patuxent Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
96-493-PJM, CA-96-1050, CA-96-1051-PJM, CA-96-1052-PJM, CA-96-1053-
PJM, CA-96-1097-PJM, CA-96-1109-PJM, CA-96-1130-PJM, CA-96-1131-
PJM, CA-96-1132-PJM, CA-96-1133-PJM, CA-96-1134-PJM, CA-96-1167-
PJM, CA-96-1193-PJM, CA-96-1194-PJM, CA-96-1254-PJM)

Submitted:   April 14, 1998                 Decided:   May 19, 1998


Before ERVIN and MICHAEL, Circuit Judges, and HALL, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.
Larry Henderson, Clarence Ford, Fred Mozingo, Abraham Wilkes,
Charles Carpenter, Robert Lin, Neal Price, Horacio Sails, Joseph
Hill, Gregory Wamsley, Jeremiah Baylor, Gordon Pack, Raymond Alder-
son, Donald Scaggs, Jason Hillman, Kendall Cunningham, Appellants
Pro Se. John Joseph Curran, Jr., Attorney General, Richard Bruce
Rosenblatt, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's order denying relief on
their 42 U.S.C. § 1983 (1994) complaints. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Henderson v. Henneberry, Nos. CA-96-493-PJM, CA-96-1050-PJM, CA-96-
1051-PJM, CA-96-1052-PJM, CA-96-1053-PJM, CA-96-1097-PJM, CA-96-

1109-PJM, CA-96-1130-PJM, CA-96-1131-PJM, CA-96-1132-PJM, CA-96-
1133-PJM, CA-96-1134-PJM, CA-96-1167-PJM, CA-96-1193-PJM, CA-96-

1194-PJM, CA-96-1254-PJM (D. Md. July 31, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED


                                  2
3